SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and is AFFIRMED.
Luis Alers appeals from a judgment of conviction entered by the United States District Court for the Southern District of New York (Richard M. Berman, Judge) upon his guilty plea to possessing a firearm after having previously been convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). Citing Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Alers challenges the 15 year sentence imposed on him pursuant to 18 U.S.C. § 924(e) because the indictment failed to plead, and the jury did not find, that the predicate offenses were “committed on occasions different from one another.” See 18 U.S.C. § 924(e).
As counsel for each party agreed at oral argument, Alers’ claim is foreclosed by our recent decision in United States v. Santiago, 268 F.3d 151 (2d Cir.2001). Accordingly, the judgment of the District Court is affirmed.